Exhibit 10

FIRST AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”), is made and entered into on and as of this 17th day of January,
2011, by and between SG/SPV PROPERTY I, LLC, a Delaware limited liability
company (“Seller”), and INFINITY INSURANCE COMPANY, an Indiana corporation
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, Purchaser and Seller are parties to that certain Real Estate Purchase
and Sale Agreement, dated as of May 10, 2010, as heretofore modified by the
letter agreement of the same date regarding certain repair work to be completed
prior to the closing of the transactions contemplated therein (as so modified,
the “Purchase Agreement”); and

WHEREAS, Purchaser and Seller desire to amend the Purchase Agreement to, among
other things, address certain contingencies regarding the date scheduled therein
for the closing of the purchase and sale contemplated thereby;

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser, intending to be legally bound,
agree that the Purchase Agreement shall be amended as follows:

1. Definitions. Except as otherwise defined herein, capitalized terms used
herein have the meanings ascribed to such terms in the Purchase Agreement.

2. Amendments to Section 4 of the Purchase Agreement. Section 4 of the Purchase
Agreement is hereby amended and restated to read in its entirety as follows:

 

  “4. Closing.

(a) The closing of the purchase and sale of the Property (the “Closing”) shall
take place on the date which is mutually agreed by Seller and Purchaser in
accordance with this Section 4, or as otherwise provided in Section 12(d)(i),
(ii) or (iii); provided, that, if the date otherwise selected as the Closing
Date is not a Business Day (as hereinafter defined), then the Closing shall take
place on the next succeeding day which is a Business Day. For purposes of this
Agreement, “Business Day” means a day which is not a Saturday or a Sunday, or
another day on which national banks located in Birmingham, Alabama are required
or permitted to be closed to business. The date on which the Closing occurs is
sometimes referred to herein as the “Closing Date.” The Closing shall be held at
the office of Seller’s attorney or at such other place as is mutually agreeable
to the parties.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision contained herein or in the Lease (as
hereinafter defined) to the contrary, the Closing of the sale contemplated in
this Agreement shall not occur unless and until either (i) Seller has obtained
the Lender’s Consent (as defined in Section 12 hereof); or (ii) all of the Debt
(as defined in the Mortgage described below) has been fully and finally repaid
in accordance with Article XII and Section 16.2 of the Mortgage and Security
Agreement, dated as of June 21, 2004, between Seller and Deutsche Banc Mortgage
Capital L.L.C. (as heretofore assigned, directly or indirectly, to Wells Fargo
Bank, N.A., as trustee, the “Mortgage”).”

3. Amendments to Section 12 of the Purchase Agreement. Section 12 of the
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

 

  “12. Lender’s Consent; Mortgage Prepayment; Schedule for Closing.

(a) Lender’s Consent.

(i) The parties acknowledge that the Property is currently subject to the
Mortgage in favor of Wells Fargo Bank, N.A., as trustee (the “Trustee”), in
connection with a first mortgage loan that is serviced by GEMSA Loan Services,
L.P., as Master Servicer (the “Master Servicer”), and by CW Capital, as Special
Servicer (the “Special Servicer”), and that the Master Servicer has identified
Cadim Tach, Inc. (the “Directing Certificateholder”) to Seller as the “directing
certificateholder” under the pooling and servicing agreement governing the
subject mortgage loan.

(ii) The parties acknowledge further that Seller has been notified by the Master
Servicer that the consent of each of the Trustee, the Master Servicer, the
Special Servicer and the Directing Certificateholder (collectively, the
“Lender”) is required in order to permit the Seller to consummate the sale of
the Property to the Purchaser prior to the payment in full of all Debt (as
defined in the Mortgage), and that the Master Servicer has delivered a list of
steps that must be taken to obtain such consent, which steps include the payment
of certain fees and expenses of the Lender in connection with the consent
process. Seller has commenced the process that is required to obtain the consent
of the Lender to these transactions and to obtain the Lender’s release of the
Property from the Mortgage (sometimes referred to herein as the “Lender’s
Consent”).

(iii) Seller’s obligations to consummate the transactions contemplated in this
Agreement are subject to the condition precedent that either (A) Lender’s
Consent is obtained on terms and conditions that are acceptable in all respects
to Seller (except as otherwise expressly provided in Section 12(d)(ii)

 

2



--------------------------------------------------------------------------------

or 12(d)(iii) hereof), or (B) Seller has repaid or prepaid the Debt in
accordance with applicable provisions of the Mortgage.

(b) Consent Fee Requirement. The Master Servicer has informed Seller that one of
the conditions that will be required to obtain Lender’s Consent is the payment
of a “consent fee” in the approximate amount of $320,000 (comprising 1% of the
outstanding balance of the loan secured by the Mortgage)(the “Consent Fee
Requirement”), and Seller has informed Purchaser that this Consent Fee
Requirement is not acceptable to Seller. Nevertheless, in order to continue to
pursue the purchase and sale of the Property as contemplated by this Agreement
and in reliance on the Purchaser’s commitment to purchase the Property on the
terms and conditions set forth in this Agreement, Seller hereby agrees to
continue using all commercially reasonable efforts to obtain Lender’s Consent,
while also pursuing its rights to prepay the Debt in its entirety, in accordance
with Section 12.4(a) of the Mortgage. Purchaser hereby agrees to cooperate with
Seller in connection with such efforts.

(c) Purchaser’s Right to Terminate. If Seller has not provided a Prepayment
Closing Notice (as defined in Section 12(d)(i) hereof) on or prior to April 1,
2011, and Lender’s Consent has not been obtained on or prior to April 1, 2011,
then Purchaser may terminate this Agreement, by written notice to Seller of such
termination, in which case, Purchaser shall be entitled to receive the return of
the Earnest Money, less an amount equal to the aggregate of (i) Seller’s out of
pocket expenses (including, without limitation reasonable legal fees) incurred
in connection with its efforts to obtain Lender’s Consent and (ii) all amounts
which have been paid by Seller to the Trustee, the Master Servicer or the
Special Servicer in payment of any and all fees, expense reimbursements or
similar charges in connection with the process of seeking Lender’s Consent (the
costs described in clauses (i) and (ii) hereof are sometimes referred to herein
as the “Lender’s Consent Costs”).

(d) Prepayment of the Debt. The Debt secured by the Mortgage matures on July 1,
2011. Section 12.4(a) of the Mortgage recites that Seller has the right to
prepay in full all of the Debt secured by the Mortgage, without premium or
penalty, on and as of any of the following dates: April 1, 2011, May 1, 2011 or
June 1, 2011 (each, a “Prepayment Date” and collectively, the “Prepayment
Dates”). The parties hereby acknowledge and agree further that:

(i) If, on or prior to April 1, 2011, Seller gives written notice to Purchaser
that it has arranged to prepay the Debt on one of the Prepayment Dates (a
“Prepayment Closing Notice”), Purchaser agrees to consummate the transactions
contemplated by this Agreement on the Prepayment Date set forth in such
Prepayment Closing Notice (and such Prepayment Date shall be the Closing Date,
as contemplated in Section 4 of this Agreement), on the terms and subject to the
conditions set forth in this Agreement.

 

3



--------------------------------------------------------------------------------

(ii) If (A) Purchaser has not received a Prepayment Closing Notice and
(B) Lender’s Consent has been obtained, as contemplated in Sections 12(a) and
(b) above, on terms and conditions that are acceptable to Seller in all material
respects (except for the Consent Fee Requirement), then Purchaser may elect to
require Seller to close the transactions contemplated herein prior to the
repayment of the Debt, by giving Seller at least 30 days’ advance written notice
of such election (the “Election Notice”); provided, that by making this
election, Purchaser shall be responsible for the payment of the Consent Fee
described in Section 12(b) hereof and shall reimburse Seller for up to $15,000
of the costs of obtaining the updated appraisal of the property that is subject
to the Mortgage, and the Election Notice shall constitute Purchaser’s agreement
to pay such amounts at the Closing. If this election is made, the Closing Date
will be scheduled in accordance with Section 4 hereof and as may be required by
the terms of Lender’s Consent.

(iii) Notwithstanding the foregoing, if the Closing has not occurred on or prior
to June 1, 2011, then Purchaser may notify Seller of its desire to consummate
the transactions contemplated herein as soon as practicable thereafter and,
provided that Lender’s Consent has been obtained on terms and conditions that
are acceptable to Seller in all material respects (except for the Consent Fee
Requirement), Seller shall be obligated to close the transactions on a date
chosen by Purchaser (to the extent consistent with the terms of Lender’s
Consent), and Seller shall be solely responsible for the payment of the Consent
Fee and its costs of obtaining the updated appraisal required by the Master
Servicer.

4. Amendment to Section 13 of the Purchase Agreement. (a) Section 13(d) of the
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

“(d) Lender’s Consent shall have been obtained on or prior to April 1, 2011, or
Seller shall have provided a Prepayment Closing Notice on or prior to April 1,
2011.”

(b) In addition to the foregoing, the last sentence of Section 13 is hereby
amended and restated to read in its entirety as follows:

“Notwithstanding the foregoing, (i) Purchaser shall extend the time for
performance and satisfaction of any unsatisfied or unperformed condition set
forth in this Section 13 (and, if necessary, the Closing Date will be extended
accordingly) if Seller shall cure such failure within ten (10) days after
Purchaser’s written notice of such failure, and (ii) if such failure cannot be
cured within such time, Purchaser shall waive the satisfaction or performance of
any such condition if Seller shall indemnify Purchaser against any and all loss,
damage or expense resulting therefrom, on terms and conditions that are
satisfactory to Purchaser in

 

4



--------------------------------------------------------------------------------

its reasonable discretion; provided, that the parties acknowledge that the
failure of the condition specified in clause (d) above cannot be remedied by
Seller’s indemnification.”

5. Captions. The captions and headings used in this Amendment are for
convenience only and do not in any way restrict, modify or amplify the terms of
this Amendment, or the Purchase Agreement, as amended hereby.

6. Binding Effect. Except as specifically amended by this Amendment, the
Purchase Agreement remains in full force and effect in accordance with its
terms. Each of the parties hereby ratify and confirms the Purchase Agreement, as
amended hereby, and agrees that the Purchase Agreement, as amended hereby, shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

7. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

[Signatures on following page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Amendment as of the
date first set forth above.

 

PURCHASER: INFINITY INSURANCE COMPANY By:  

/s/ Samuel J. Simon

Print Name:  

Samuel J. Simon

Its:  

Senior Vice President & Secretary

Initial Address for Notices: 3700 Colonnade Parkway Birmingham, AL 35243 ATTN:
  Samuel J. Simon SELLER: SG/SPV PROPERTY I, LLC By:  

/s/ Mark D. Elgin

Print Name:  

Mark D. Elgin

Its:  

President

1000 Urban Center Drive Suite 650 Vestavia Hills, Alabama 35242 Attention: Mark
D. Elgin